This appeal is from a judgment entered in the District Court of Liberty County, on the 27th day of June, 1939, wherein the defendant in error, Willie Newman, recovered judgment against the plaintiff in error on a policy of insurance for the face amount of $1,000, plus attorney's fee, penalty, and interest. The plaintiff in error prosecuted its appeal by writ of error and filed a transcript, but has filed no statement of facts or brief, although on December 13, 1939, it was granted an extension of time for the filing of the statement of facts. Defendant in error has filed a brief wherein she seeks affirmance of the judgment. We have examined the record for fundamental error and finding none, the judgment of the trial court is in all things affirmed.
Affirmed.